Title: Arthur Lee to Franklin and Silas Deane, 1 February 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Feby. 1st. 1778.
I enclose you a note of the price of Arms in the King of Prussia’s Manufactory, sent me by the Baron Schulenburg; with information that the Director had orders to let us have whatever we orderd. He says they will come cheaper if we do not want them so highly finishd as the King requires them. Shoud you think it proper that any of them shoud be sent to America, I will give Orders accordingly. I have the honor to be with great respect Gentlemen your most Obedient Servant
Arthur Lee
 
Addressed: The Honble / Benjamin Franklin / & / Silas Deane Esqrs / Passi
Notation: A Lee Chaillot Feb. 1. 1778 to BF. & Sils. Deane
